Citation Nr: 0027820	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  What evaluation is warranted for arthritis of the right 
knee since August 1, 1998?  

3.  What evaluation is warranted for arthritis of the left 
knee since August 1, 1998?  

4.  What evaluation is warranted for residuals of right ankle 
injuries since August 1, 1998?  

5.  What evaluation is warranted for residuals of left ankle 
injuries since August 1, 1998?  

6.  What evaluation is warranted for a skin condition of both 
hands since August 1, 1998?  

7. What evaluation is warranted for bilateral pes planus with 
heel spurs since August 1, 1998?  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from October 1985 to July 
1998.  

These matters are before the Board of Veterans' Appeals 
(Board) from rating decisions in July 1998 and 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In July 1998, the RO granted service 
connection for tinnitus, assigning a 10 percent disability 
rating.  Service connection for hypertension was denied.  
Service connection was granted for chronic headaches assigned 
a noncompensable rating, and for residuals of a skin 
condition on both hands, also assigned a noncompensable 
evaluation.  Service connection for arthritis of the 
thoracolumbar spine was granted with an evaluation of 10 
percent assigned.  Service connection was granted for 
arthritis of the right knee and for arthritis of the left 
knee, each assigned a noncompensable evaluation.  Service 
connection was also granted for right ankle sprain and left 
ankle sprain residuals, with a noncompensable evaluation 
assigned for each.  Service connection for residuals of a 
fracture to the left ring finger was denied.  Service 
connection for status post rotator cuff tear with impingement 
syndrome, left shoulder, was granted with an evaluation of 10 
percent assigned.  Also, service connection for bilateral pes 
planus with calcaneal spurs was granted with a noncompensable 
evaluation assigned.  All actions were effective August 1, 
1998, the day following the veteran's service discharge.  

In August 1998, the veteran disagreed with the decision made 
by the RO that failed to grant higher compensation ratings 
for bilateral knee disability, bilateral ankle disability, 
and bilateral flat feet and heel spurs.  He also disagreed 
with the decisions that failed to grant service connection 
for hypertension and the residuals of an injured left ring 
finger.  

By a rating decision in July 1999, the RO assigned a 10 
percent rating for status post rotator cuff tear with 
impingement syndrome, left shoulder.  A 10 percent rating was 
assigned for arthritis of the thoracolumbar spine.  A 
10 percent rating was assigned for tinnitus.  A 10 percent 
rating was assigned for skin condition on both hands.  A 
10 percent rating was assigned for bilateral pes planus with 
calcaneal spurs.  A 10 percent rating was assigned for 
residuals of left ankle injuries.  A 10 percent rating was 
assigned for residuals of right ankle injuries.  A 10 percent 
rating was assigned for arthritis of the left knee.  A 
10 percent rating was assigned for service-connected 
arthritis of the right knee.  A noncompensable rating was 
assigned for the service-connected residuals of left ring 
finger injury.  A noncompensable rating was also assigned for 
chronic headaches.  Service connection for hypertension was 
denied as being not well grounded with no actual disability 
shown.  The combined service-connected disability rating was 
60 percent from August 1, 1998.  A bilateral factor of 4.1 
percent was added for Diagnostic Codes 5010-5260, 5271, and 
5276.

In March 1999, the RO received the veteran's VA Form 9 
reflecting that he was appealing to the Board the issues of 
bilateral knee disability, bilateral ankle disability, left 
right finger, "hypertension (headaches)" and a skin 
disorder.  The Board notes that "headaches" had not been 
mentioned by the veteran in his notice of disagreement in 
August 1998.  Service connection has been granted for chronic 
headaches, assigned a noncompensable disability evaluation 
from August 1, 1998.  It is unclear whether the veteran is 
claiming that there is an interrelationship between his 
headaches and hypertension or whether he is requesting an 
increased (compensable) disability rating for chronic 
headaches.  The veteran also mentioned his left ring finger 
in his substantive appeal before the RO granted service 
connection for the disability in July 1999.  The veteran may 
be claiming entitlement to an increased (compensable) rating 
for residuals of left ring finger injury.  None of these 
matters have been developed or certified on appeal, however.  
Consequently, they are referred to the RO for any appropriate 
action.  


FINDINGS OF FACT

1.  As to the issues concerning the evaluation of service-
connected disability, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's claim for service connection for 
hypertension is plausible.  

3.  The veteran's bilateral knee disability is manifested by 
current x-ray findings of degenerative joint disease with 
related pain, but demonstrated functional limitation of a 
noncompensable degree; further, no other functional 
impairment such as lateral instability or recurrent 
subluxation is shown.  

4.  The right ankle disability is primarily manifested by 
subjective complaints of pain with no limitation of motion or 
other functional impairment and is no more than moderately 
disabling.  

5.  The left ankle disability is no more than moderate in 
degree based on pain symptoms, in view of the full range of 
motion with essentially no other functional impairment shown.  

6.  The veteran's service-connected skin disability of the 
hands has been asymptomatic for years, but even when present 
it occurs in no more than short, widely spaced periods of 
exacerbation, and even during periods of exacerbation it does 
not result in exfoliation, exudation or itching involving an 
exposed surface or extensive area.  

7.  The veteran's feet are essentially normal currently, but 
even when symptomatic no more than moderate disability is 
shown and there is no objective medical evidence of marked 
deformity, pain on manipulation and accentuated use, swelling 
on use, or characteristic callosities of the feet.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a disability rating greater than 10 
percent for arthritis of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, and Part 4, Diagnostic Code 5010-5260 (1999).  

3.  The criteria for a disability rating greater than 10 
percent for arthritis of the left knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, and Part 4, Diagnostic Code 5010-5260 (1999).  

4.  The criteria for a disability rating greater than 10 
percent for the veteran's right ankle disability have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, and Part 4, Diagnostic Code 5271 
(1999).  

5.  The criteria for a disability rating greater than 10 
percent for the veteran's left ankle disability have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, and Part 4, Diagnostic Code 5271 (1999).  

6.  The criteria for a rating in excess of 10 percent for a 
skin disability of the hands have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.118, and Part 4, Diagnostic Code 7806 (1999).  

7.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's bilateral pes planus with 
calcaneal spurs have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, and 
Part 4, Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background: Service Connection for Hypertension

The veteran's blood pressure was 152/82 on the enlistment 
medical examination in July 1985.  The service medical 
records reflect that his blood pressure was 150/90 in 
September 1997.  In February 1989, his blood pressure was 
recorded as 142-92, 150/98, and 174/102.  The blood pressure 
was 130/90 in March 1989.  On a periodic physical examination 
in May 1989, the blood pressure was 150/100, while the 
veteran was sitting, and 160/90, while he was recumbent.  
Later that month, blood pressure readings of 144/90 and 
144/92 were recorded.  In June 1989, a four day blood 
pressure check resulted in findings of 142/94, 146/92, and 
140/98.  In June 1989, the veteran was referred to as an 
individual with hypertension ranging from 150/100 to 160/90, 
over several months.  In September 1989, the veteran's blood 
pressure was 136/92.  

The service medical records reflect that the veteran's blood 
pressure was 138/70 in June 1990.  When he was seen for an 
optometric evaluation in October 1990, he was described as 
having hypertension for six years who was on no medication.  
In February 1991, the veteran's blood pressure was 118/84.  
In July 1992, the blood pressure readings were 142/72 and 
142/92.  The next day, the readings were 154/62 and 158/94.  
In March 1993, the veteran's blood pressure was 144/98.  On 
one occasion in June 1993, blood pressure readings of 162/96, 
147/101, and 156/102 were recorded.  Later that month, there 
were readings of 160/76 and 153/83.  

When the veteran was hospitalized during service from July to 
August 1994 for inpatient alcohol recovery, the diagnoses 
included hypertension.  It was noted that the hypertension 
began in 1989, and that he had had multiple five-day blood 
pressure checks to confirm the diagnosis, but that he was 
never treated.  He had had a negative work-up approximately a 
year earlier, but reportedly was never told to stop or 
decrease his drinking.  

In August 1995, the veteran's blood pressure was 140/98.  In 
February 1996, it was 176/108.  Findings of 130/86 and 
139/104 were made in May 1996.  On the separation medical 
examination in June 1998, the veteran's blood pressure was 
153/84.  

In his substantive appeal of August 1998, the veteran 
reported that doctors told him during service that his blood 
pressure was high; that the doctor who performed the VA 
compensation examination also advised him that his blood 
pressure was high; and that he, the veteran, planned to visit 
the VA medical center soon to have his blood pressure checked 
once again.  The veteran reported that if he was placed on 
hypertensive medication he would inform the VA regional 
office.

During hearing testimony in May 1999 at the RO, the veteran 
testified that he is entitled to service connection for 
hypertension because he was treated for hypertension during 
service; that every time he would go into a troop medical 
clinic during service his blood pressure would be taken and 
it would be elevated; and that he had never been treated with 
medication; but that he had just been counseled for it.  The 
veteran also testified that he never sought treatment for 
hypertension after service, but that he had just sought 
counseling regarding eating the right foods and exercise.  He 
testified that he was still not under any medication, and 
that no physician had made the diagnosis of hypertension.  
The hearing officer advised the veteran that there had been 
no diagnosis of hypertension and that this is why his claim 
had been denied.  The veteran was informed that he should 
seek medical consultation regarding the question of whether a 
diagnosis of hypertension was proper.

On general medical examination by the VA in June 1998, the 
veteran related that he started to have elevated blood 
pressure in 1986, and that he had never been placed on any 
medication in the military.  The examiner commented that he 
had completed a full service medical record review for the 
examination.  The veteran's blood pressure, while he was 
standing, was 169/80.  His sitting blood pressure was 148/90.  
His supine blood pressure was 142/71.  The examiner listed 
the diagnoses as including hypertension, noting that there 
were several partial elevations of blood pressure in his 
chart.  The examiner suggested to the veteran that he seek 
medical attention to determine if he needs to be on 
medications with a serial reading.  But, the examiner 
concluded that there was insufficient clinical evidence at 
present to warrant a diagnosis of acute or chronic 
hypertension disorder or residuals thereof based on the 
examination of the veteran.  

The law and regulations provide that service connection may 
be granted for a disability which is not due to willful 
misconduct or the abuse of alcohol or drugs and which results 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.301, 3.303(a) (1999).  

In this context, the threshold question which must be 
answered is whether the veteran has presented a well grounded 
claim for service connection for hypertension or its 
residuals.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it is precluded from assisting the appellant in the 
development of his claim.  Morton v. West, 12 Vet. App. 477 
(1999).  

In the judgment of the Board the elevated blood pressure 
readings on numerous occasions during service, and the 
diagnoses of hypertension contained in the service medical 
records, including on hospitalization of the veteran during 
service, renders the claim plausible and thus well grounded.  
Notably, the veteran's blood pressure was normal on the 
separation examination and the veteran has never received 
medication as treatment for hypertension.  Also, VA's 
examiner in June 1998 included a diagnosis of hypertension, 
albeit with the statement that there was insufficient 
clinical evidence at present to warrant a diagnosis of acute 
or chronic hypertension disorder or residuals thereof based 
on the examination of the veteran.  However, the examiner 
also noted that he had suggested to the veteran that he seek 
medical attention to determine if he needs to be on 
medications with a serial reading.  The Board finds that the 
objective evidence warrants a conclusion that the claim is 
well grounded.  However, the objective evidence reflects the 
need for further development prior to a final appellate 
decision on the matter.  Specifically, the question of 
whether the veteran currently has hypertension must be 
further investigated.  The matter is further discussed in the 
REMAND section below.  



Increased Rating Issues

Initially, the Board finds that the veteran's increased 
rating claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board also is satisfied that the VA has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the veteran's claim.  Therefore, no further 
assistance to the veteran is required under 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed to their full 
extent, and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

In the instant case the veteran is seeking increased ratings 
from the original assignment of disability evaluations.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, at 126.  The Board has employed 
this rationale in reviewing the evidence, concluding that 
staged ratings are not warranted in this case.  

During the hearing at the RO in May 1999, the veteran 
testified that he was a paratrooper in service, including 
performing air assault and repelling out of helicopters.  He 
testified that he had always worked through the pain he 
experienced and that the Army had always prescribed Motrin 
for him.  He testified that this was all he had ever taken.  
He testified that he experiences pain more frequently now 
than before.  He assumes this is because he is getting older.  
He contends that the disabilities at issue here warrant 
higher disability ratings based on his symptomatology.  

In May 1999, the veteran also testified that the problems he 
was experiencing included pain in the knees that varied but 
at times was a sharp, persistent pain.  He reported decreased 
mobility and occasional swelling.  He was unable to describe 
the pain as mild, moderate or severe, but stated that it was 
something that he just had to tolerate.  He testified that 
the pain bothered him in the morning when he wakes up, but 
then not so much during exercise.  After exercise the 
percentage of pain was pretty sharp and then it subsided.  He 
testified that he had a sedentary type job sitting at a desk.  
He noted that the condition did not limit his activities in 
working and that he had not lost work because of the 
condition.  He testified that he used braces, crutches or 
canes when he exercised.  He was not currently under a 
doctor's care, but continued to take Motrin.  Regarding the 
right ankle sprain, the veteran testified that he was 
currently experiencing stiffness and pain which interfered 
with activities such as walking, jogging or running.  It did 
not limit his employment activities.  He described his pain 
as being moderate and sometimes severe.  

The veteran further testified that the skin grew down into 
his hand and it was very discomforting.  When he dug it out 
it was a very hard skin pore like a callus.  This was 
described by the veteran as being very painful and very 
irritating.  He did not have any impediment in moving his 
fingers or hands because of the skin condition.  He was not 
under a doctor's care for this.  He was self-medicating with 
Neosporin to try to keep his hands clean.  Concerning the 
bilateral pes planus with calcaneal spurs, the veteran 
testified that, at times without warning, it felt like 
somebody was just jabbing a knife in the bottom of his foot.  
He testified that this was very discomforting but like 
everything else he just worked through it.  He did not wear 
any special shoes or have inserts in his shoes.  

The service medical records reflect that the orthopedic 
disabilities at issue here are the result of injuries 
sustained during service, primarily as the result of football 
and basketball participation.  Regarding the hands, there was 
a diagnosis of dermatitis during service.  On the VA 
examination in June 1998, the veteran reported that his skin 
condition of the hands was the result of a fungus to which he 
was exposed in service.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The Board has also considered that if two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).

Factual Background

In the report of the June 1998 examination of the veteran by 
the VA, the examiner reported that regarding all service-
connected disabilities on examination, no weakened movement, 
excess fatigability, incoordination, pain on movement, rest 
requirements, or flare-ups were manifested.  No real 
functional impairments or daily activity restrictions were 
manifested.  The veteran displayed no wincing, guarding, or 
grimacing regarding any joint.  The examiner reported that it 
was not feasible to assess any change in range of motion due 
to any flare-ups because no flare-ups existed.  The examiner 
further noted that the veteran muscle strength was 5/5 
throughout his body.  On neurological examination, gait, 
stance, and coordination were excellent.  Deep tendon 
reflexes throughout the body were normal.  Sensation to light 
touch, painful stimuli, and pinprick were also normal 
throughout.  The examiner noted that the veteran's current 
medicines included Motrin.  The veteran's occupational 
history was that he had separated from the military in 1998.

Regarding the knees, in June 1998 the examiner reported that 
the veteran had not had any surgery or any problems with the 
knees except for a parachute jump in 1992 at Fort Bragg, 
North Carolina.  He described his knee pain as an achy pain.  
The frequency was daily.  The duration was described as being 
constant.  On a pain scale of 1-10 with 10 being severe, the 
right knee was an 8 and the left knee was an 8.  Alleviating 
factors were mineral ice and rest.  Precipitating factors 
were prolonged standing or walking.  

On physical examination of the knees, the range of motion was 
0-140 degrees, bilaterally.  The examiner found no knee 
tenderness on the examination.  The McMurray's sign and 
Lachman's sign were normal.  There was very mild crepitus in 
both knees, but without pain.  There was no effusion, edema, 
or redness noted on either knee.  The diagnosis was bilateral 
knee condition with X-rays showing minimal degenerative 
changes.  

On examination for ankle disability, the examiner noted that 
the veteran has a history of chronic sprains of both ankles.  
He stated that his ankles really hurt from a bad jump in 1992 
at Fort Bragg.  He describes the pain as an achy pain in the 
ankle itself.  Frequency was daily.  Some days were worse 
than others, per his statement.  Duration of the pain can be 
all day, but usually it comes and goes.  On a pain scale of 
1-10 with 10 being severe, the veteran put the right ankle at 
level 8 and the left ankle at level 8.  Alleviating factors 
were mineral ice and rest.  Precipitating factors were 
prolonged standing, running, walking, jogging, and standing 
on the heels.  

The examination report reflects that the veteran has full 
range of motion of the ankles, bilaterally, with no 
tenderness on examination.  Muscle strength in the ankles is 
5/5 and equal.  His deep tendon reflexes throughout the body 
are 2+, and bilaterally equal.  Muscle strength throughout 
the body is equal at 5/5.  The diagnosis was bilateral ankle 
condition.  

On examination of the hands, there was full flexion and 
extension of all digits.  There was no edema on any of the 
digits of either hand.  Dexterity from the thumb to the 
finger was normal.  Gripping was normal.  Writing ability was 
normal.  The veteran stated that he had had a skin fungus 
that came on his hands and left little pitting areas in his 
hands.  They did not itch.  They did not compromise his 
strength or movement.  They were described as just very small 
pitting areas on both hands.  The veteran stated that the 
condition was treated and it never came back.  

Examination of the skin, including the appendages, reflected 
that it was warm and dry, with adequate turgor.  There were 3 
small 1-mm indurated areas that were very shallow on the left 
palm midline.  They were nontender and there were no 
residuals.  On the right hand, there were 4 small pitting 
areas no larger than the size of the tip of a pen.  These 
were indurated no more than 0.25 mm deep.  There was no 
compromise demonstrated.  Sensation was normal to the scars.  
The circulation of the hands was excellent.  The diagnosis 
was status post skin infection with pitting and scarring 
without residuals.  

The examiner further commented that review of the military 
chart, showed that the veteran had had calcaneus spurs.  The 
veteran described them "as not very frequently bothering 
him".  Examination of the veteran's feet was within normal 
limits.  Circulation of the feet was excellent.  The 
diagnosis was mild bilateral pes planus that is asymptomatic 
on today's exam, with a diagnosis of bilateral calcaneus 
spurs per service medical records.  

Analysis of the Increased Rating Issues

Knees

The veteran's knee disabilities are currently evaluated as 10 
percent disabling for each.  The Board notes that, in July 
1997, the Office of General Counsel of VA issued a Precedent 
Opinion which provided that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97 (Jul. 24, 
1997).  Here, the medical evidence indicates that the veteran 
has arthritis of each knee.  Thus, a separate, compensable 
rating pursuant to Diagnostic Code 5003 may be warranted.

38 C.F.R. § 4.71a, provides that arthritis due to trauma, 
Diagnostic Code 5010, will be rated under Diagnostic Code 
5003, which is provided for degenerative arthritis.  Code 
5003 provides three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension. 38 C.F.R. § 4.71, Plate II.  Here, there was 
full range of motion shown on examination of both of the 
knees.  Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  Consequently, the Board must 
address whether either of the veteran's knee disabilities 
warrants additional compensation pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  Based on the examination findings in June 1998, no 
higher disability rating is warranted since August 1998.  

The veteran's arthritis is documented by x-ray studies, and 
there is satisfactory evidence of painful motion.  The Board 
finds, therefore, that a rating of 10 percent, and no more, 
is warranted for each knee based on the demonstrated knee 
functional loss pursuant to Diagnostic Codes 5003, 5260 and 
5261, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
Furthermore, the preponderance of the evidence is against an 
evaluation greater than 10 percent for disability affecting 
the knees on the basis of the absence of any instability or 
recurrent subluxation pursuant to Diagnostic Code 5257 or 
evidence of any other functional impairment under any other 
diagnostic code contained in any of the applicable rating 
criteria.  


Ankles

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, provided for 
limitation of motion of the ankle, a 10 percent evaluation 
will be assigned where there is moderate limitation of 
motion.  A 20 percent evaluation will be assigned where there 
is marked limitation of motion.  A 20 percent evaluation may 
be assigned also where there is ankylosis of the ankle in 
plantar flexion less than 30 degrees, or where there is 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  A 20 percent evaluation may also be 
assigned where there is malunion of the os calcis or 
astragalus.  See Diagnostic Codes 5270-5273.  

Here, the veteran has full range of motion of the ankles.  
Muscle strength is full and no neurologic deficit is 
demonstrated.  X-rays of the ankles have not demonstrated 
osteoarthritic changes.  The physical examination did not 
demonstrate swelling, effusion, or weakness.  The veteran 
complains of constant pain in the ankles which varies in 
intensity.  In the judgment of the Board, the 10 percent 
evaluations currently assigned for each ankle compensate the 
veteran adequately for the pain he experiences.  As there is 
no objective evidence of functional impairment such as 
weakness or limitation of motion of the ankles, the veteran 
is not entitled to a rating in excess of 10 percent for 
disability of either ankle under any applicable rating 
criteria since August 1998.  

Skin

Unless otherwise provided, skin disorders are rated under the 
standards set out for eczema, dependent on location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, note following Diagnostic 
Code 7819.  A noncompensable evaluation is warranted for 
eczema when there is slight, if any, exfoliation, exudation 
or itching which is on a nonexposed surface or small area.  A 
10 percent evaluation requires exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  38 C.F.R. Part 4, Code 7806.

In this case, the service medical records confirm the 
episodes of skin lesions reported by the veteran.  However, 
the June 1998 VA skin examination clearly defines that there 
are no current residuals of the service-connected skin 
disability which would warrant a disability rating in excess 
of the current 10 percent evaluation.  In the absence of 
active skin manifestations, a reading of the applicable 
criteria shows that the current assignment of a 10 percent 
disability evaluation is clearly very favorable to the 
veteran.  The objective evidence does not support the 
assignment of a disability rating in excess of 10 percent 
currently or at any time since August 1998.  Ardison v. 
Brown, 6 Vet. App. 405 (1994).  


Feet

The Board has evaluated the evidence set forth above, and 
must conclude that the preponderance of the evidence is also 
against assignment of an evaluation in excess of 10 percent 
for the veteran's bilateral pes planus with calcaneal spurs.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999), a 10 
percent evaluation is contemplated for moderate bilateral pes 
planus where the weight-bearing line is over or medial to the 
great toe, inward bowing of the tendo achillis, and where 
there is pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted where there is bilateral 
severe pes planus with objective evidence of marked deformity 
(pronation abduction, etc.), pain on manipulation, and 
accentuated use, indication of swelling on use, and 
characteristic callosities.  Assignment of a 50 percent 
evaluation, the highest available for bilateral pes planus, 
is contemplated only for pronounced symptomatology with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  See Id.

While it is apparent that the veteran has foot complaints, 
including bilateral foot pain on use, there is no objective 
medical evidence of marked deformity (pronation abduction, 
etc.), indication of swelling on use, or characteristic 
callosities.  The Board finds, therefore, that the veteran's 
bilateral foot disability is most consistent with the 
assignment of a 10 percent evaluation, which is warranted 
upon a showing of "moderate" pes planus.  The Board observes 
that pain on palpation and use is taken into consideration 
under Diagnostic Code 5276, and that such evaluative criteria 
is not based upon ranges of motion.  In any event, pain on 
use has been taken into consideration in the decision to 
assign a 10 percent evaluation for the veteran's bilateral 
pes planus with calcaneal spurs because the findings on the 
objective examination revealed that the veteran's feet were 
essentially normal.  As the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent for the veteran's bilateral pes planus with 
calcaneal spurs at any time since August 1998, his appeal on 
this issue is denied.  

Summary: Increased Rating Issues

In making these decisions, the Board has considered the 
potential application of all relevant provisions of Title 38 
of the Code of Federal Regulations (1999).  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Here, there has been 
no showing that the disabilities under consideration have 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the applicable schedular standards.  The 
objective findings appear complete and provide no basis for 
concluding that the currently assigned disability ratings are 
inappropriate.  In testimony, the veteran provided the 
information that he perseveres through the pain he 
experiences and that the disabilities have not caused him to 
miss time from work or otherwise interfere with the sedentary 
type work he performs.  Therefore, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Should the veteran's overall disability picture change, he 
may apply at any time for an increase in his assigned 
disability ratings.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant an 
increased rating for any of his service-connected 
disabilities.  As the Board concludes that the preponderance 
of the evidence is against the veteran's claims for increased 
compensation, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107.  


ORDER

The Board has determined that the claim for service 
connection for hypertension is well grounded.  The appeal is 
granted to this extent.

No more than a 10 percent disability rating is warranted for 
arthritis of the right knee since August 1, 1998.  

No more than a 10 percent disability rating is warranted for 
arthritis of the left knee since August 1, 1998.  

No more than a 10 percent disability rating is warranted for 
residuals of right ankle injuries since August 1, 1998.  

No more than a 10 percent disability rating is warranted for 
residuals of left ankle injuries since August 1, 1998.  

No more than a 10 percent disability rating is warranted for 
a skin condition of both hands since August 1, 1998.  

No more than a 10 percent disability rating is warranted for 
bilateral pes planus with heel spurs since August 1, 1998.  



REMAND

In view of the fact that the veteran's claim for service 
connection for hypertension is well grounded, VA has a duty 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  The veteran should be scheduled for a 
VA cardiovascular examination, to be 
performed by a cardiovascular specialist 
who has not previously examined the 
veteran.  The purpose of the examination 
is to determine whether the veteran 
currently has hypertension.  The examiner 
is requested to respond to the question 
whether the veteran currently has 
hypertension related to his inservice 
elevated readings.  All clinical tests 
which are deemed necessary for the 
examination should be conducted.  The 
claims file and a complete copy of this 
Remand order must be made available to 
and be reviewed by the examiner.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending 
claim.  If the claim remains denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	NADINE W. BENJAMIN
Acting Veterans Law Judge,
Board of Veterans' Appeals 

 

